Citation Nr: 1708735	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  15-06 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to February 1984.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

In June 2011, the Veteran submitted a claim in which he stated that he was unable to work because of his service-connected disabilities.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16 (a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16 (b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Board determines that TDIU should be granted for the period on appeal.

First, the Veteran's coronary artery disease with stent placement has a disability rating of 60 percent.  38 C.F.R. § 4.16 (a).  Additionally, the Veteran has service-connected hypertension (10 percent disabling), chronic prostatitis (0 percent) malaria (0 percent), tinnitus (10 percent, diabetes mellitus, type II with erectile dysfunction (20 percent), peripheral neuropathy in each lower extremity (10 percent each from July 1, 2011), and bilateral hearing loss (20 percent).  Therefore, the Veteran has an overall combined disability rating of 80 percent for the period on appeal.  Therefore, the Veteran meets the schedular requirements of TDIU.  

Further, the evidence demonstrates that the Veteran has been unable to obtain gainful employment during this period.  In making this determination, the Board places significant probative value on the Veteran's contentions that the combined effects of his service-connected disabilities prevent him from working.  Specifically, the Board acknowledges the Veteran's credible and competent statements that his service-connected disabilities prevent him from being able to perform his job duties as a public services director, which includes managing over 400 employees and 250 inmates on a daily basis.

Moreover, the Board also places significant probative value on the opinions from the Veteran's private physician and the VA examiners which indicate that the Veteran is unable to obtain and retain substantially gainful employment given that the combined effects of his disabilities significantly interfere with his ability to work. 

Accordingly, entitlement to TDIU is granted.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).


ORDER

Entitlement to TDIU is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


